Citation Nr: 1027909	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for hepatitis B.

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1976.     

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claims.  During the pendency 
of the appeal, the Veteran relocated; original jurisdiction now 
resides at the VA Regional Office in Chicago, Illinois.

The Veteran was scheduled to appear at the RO in Phoenix, Arizona 
to have a personal hearing before a Decision Review Officer.  
However, the Veteran failed to appear for his hearing, and has 
not since requested a new hearing.  Accordingly, the Veteran's 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009). 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Veteran claims entitlement to service connection for 
hepatitis B and hepatitis C.  He contends that the claimed 
disabilities are due to his military service, in particular 
injections from an air gun during boot camp initiation.  The 
Board notes the Veteran was diagnosed and treated for 
"infectious hepatitis" while in the military in August 1976.  
No chronic disability, however, is noted on separation and, at 
that time, testing was not available for hepatitis C. 

The Veteran was afforded VA examinations in September 2004 and 
November 2004 to ascertain whether the Veteran currently has 
hepatitis B or hepatitis C related to his in-service treatment of 
"infectious hepatitis", in-service air gun injections, or any 
other incident of his military service.  The Board concludes 
these VA examinations are inadequate for the following reasons.

After service, the Veteran indicated on a hepatitis risk factors 
sheet that he used intranasal cocaine from 1978 to 1980, after 
service.  He identified no other known risk factors. 

The September 2004 VA examiner concluded that "[t]he [Veteran's] 
documented Hepatitis C and earlier "infectious hepatitis" is 
less likely as not a result of his injections from an air gun 
during his boot camp initiation."  The examiner, however, did 
not provide any specific rationale or basis for his opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her opinion 
goes to the weight or credibility of the evidence].  Further, 
although the VA examiner documented a diagnosis of hepatitis C, 
he failed to indicate whether the Veteran is diagnosed with 
hepatitis B. 

The examiner provided an addendum in November 2004 where the 
examiner changed the opinion, indicating, "Hepatitis B more 
likely than not secondary to military service.  Hepatitis C at 
least as likely as not related to military service."  Within the 
addendum, the examiner noted the Veteran's military history and 
indicated risk factors for hepatitis in 1976 included marijuana 
usage and alcohol intake.  The examiner, however, did not 
specifically offer rationale to the ultimate conclusion finding 
hepatitis B and C likely related to military service.  Indeed, 
the information listed by the examiner was incomplete and 
inaccurate.  For one, the examiner did not note the Veteran's 
post-service intranasal cocaine use.  Medical opinions based on 
incorrect factual premises are not probative.  Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  The examiner also did not explain 
why his opinion changed from September 2004 to November 2004. 

The Veteran was afforded an additional VA examination, by a 
different examiner, in November 2004.  This examiner cited to 
blood test results of the Veteran which were taken in November 
2004 which revealed a positive test for hepatitis C.  
Additionally, the Veteran denied transmission for hepatitis C 
from risk factors to include intravenous drug use, blood 
transfusion, sex with an intravenous drug user, having been in 
jail more than three years, religious scarification, having been 
struck or cut by a bloody object, pierced ears or body part and 
immunoglobulin injection.  However, the Veteran reported 
intranasal cocaine use subsequent to discharge from the military.  
The VA examiner concluded that "Hepatitis C is not at least as 
likely as not related to [the Veteran's] military service."  
Notably, the VA examiner failed to provide a rationale for her 
conclusion.  Moreover, she did not render an opinion as to 
whether the Veteran currently suffers from hepatitis B, or 
whether the claimed hepatitis B is related to his military 
service.  

The Board further notes that there is no indication in the 
remainder of the medial evidence of record as to whether the 
Veteran currently suffers from hepatitis B or whether his 
hepatitis C or claimed hepatitis B are related to his military 
service.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  Because the 
evidence of record does not include a medical opinion that 
clearly identifies whether the Veteran is currently diagnosed 
with hepatitis B and contains contradictory opinions of minimal 
probative value as to whether the claimed hepatitis B and 
hepatitis C are related to his military service, the Board 
concludes that VA medical examinations and opinions are needed in 
order to determine the nature and etiology of the Veteran's 
claimed hepatitis B and hepatitis C.  See Charles v. Principi, 16 
Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4) (2009) (holding a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim). 
    
An additional factor that needs to be considered is the Court's 
holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even though the disability resolves prior to the 
adjudication of the claim.  The Board cannot exclude the 
possibility that the Veteran exhibited hepatitis B and hepatitis 
C during the pendency of this appeal that had resolved.  In the 
event that further VA examinations do not show current hepatitis 
B or hepatitis C, the type of scenario addressed under McClain 
must be addressed on examination as well.

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the Veteran and afford 
him the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claims.  The 
Veteran must then be given an opportunity 
to respond.

2.	Thereafter, the Veteran should be afforded 
an appropriate VA examination, with an 
appropriate examiner having experience 
with liver diseases, to determine the 
nature and etiology of the claimed 
hepatitis B and hepatitis C.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner should 
indicate in his/her report that the claims 
file was reviewed.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to render an opinion 
as to the following:

a.	Whether the Veteran has a current 
diagnosis of hepatitis B or has 
otherwise had hepatitis B at any 
point since the receipt of his claim 
in June 2004; and
 
b.	Whether the Veteran has a current 
diagnosis of hepatitis C or has 
otherwise had hepatitis C at any 
point since the receipt of his claim 
in June 2004.

If such diagnoses of hepatitis B or 
hepatitis C, either current or resolved, 
are rendered, the examiner should provide 
an opinion as to the following:

a.	Whether it is at least as likely as 
not (50 percent or greater) that 
the Veteran's hepatitis B is 
etiologically related to service, to 
include in-service treatment for 
infectious hepatitis; and

b.	 Whether it is at least as likely as 
not (50 percent or greater) that 
the Veteran's hepatitis C is 
etiologically related to service, to 
include in-service treatment for 
infectious hepatitis. 

A rationale for all opinions expressed 
should be provided and the examiner should 
resolve the opinion with the other medical 
evidence of record, to include the 2004 VA 
examinations of record.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
3.	When the development requested has been 
completed,             
the case should be reviewed by the RO on 
the basis of additional evidence.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


